Citation Nr: 0414703	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision that granted service connection 
for PTSD and assigned thereto an initial disability rating of 
10 percent, effective in January 2001.  The veteran 
subsequently appealed seeking a higher initial disability 
rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following his June 2003 hearing before the Board, additional 
pertinent evidence was received (including a November 2003 VA 
examination for PTSD), and this evidence has not been 
reviewed by the RO.  The Board must return the case to the RO 
for consideration of the additional evidence and issuance of 
a supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  The Board also notes that 
updated treatment records should be obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
psychiatric problems since January 2001.  
The RO should then obtain copies of the 
related medical records that are not 
already in the claims folder.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased initial rating for PTSD.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




